Citation Nr: 1610252	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-26 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left thigh condition, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left calf condition, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 1989, from November 2003 to April 2005 and from August 2008 to October 2009.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans' Affairs (VA) in Seattle, Washington.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the proceeding is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To schedule the Veteran for a VA examination.

In June 2007, during training with the National Guard, the Veteran fell off the front of a Bradley Fighting Vehicle.  See Line of Duty Supporting Statement Information Sheet. The Veteran believes calf and thigh muscle spasms and cramps were caused by this fall and are secondary to a service-connected back disability.  See October 2015 Hearing Transcript.

Private records from Dr. O.G. dated in November 2007 indicated herniation at L5-S1 along with S1 nerve impingement.  The Veteran had back surgery in December 2007 to perform a micro discectomy.  

VA treatment records dated in May 2009 indicated muscle cramps in the left calf and left thigh.  

In August 2009, the Veteran filed a claim for service connection for his lower back and "left leg thigh/calf muscles secondary to back". 

In September 2009, the Veteran underwent a VA examination.  Multiple views of the lumbosacral spine were submitted.  The series was noted to be normal.  However, the examiner diagnosed low back strain due to injury that was aggravated while on a mission after jumping out of a vehicle.  The Veteran reported the pain began in May 2009 in his leg, lower back and hip.  It was noted the pain traveled from the thigh to the foot.  The Veteran indicated the pain level was severe and exacerbated by physical activity.  He stated that during the flare-ups, he experienced functional impairment where he could not move around while cramping and reported he had to stand or stretch out his leg.  X-rays of the left femur and left tibia-fibula showed no evidence of fracture or other significant bone or soft tissue abnormality.  Examination did not show evidence of a muscle or nerve injury of the calf or thigh.

VA treatment records dated in December 2009 noted low back pain with radiculopathy.  It was noted the Veteran was experiencing muscle spasms and cramps in his left leg.  Morning leg cramps were reported that were "positional and prob[ably] related to low back [spasm]." 	The discectomy in 2007 was noted. 

In the March 2010 rating decision, service connection for low back strain was granted.  The RO noted that the service treatment records were silent for a muscle, nerve, or any other injury of the thigh or calf muscles.  The claims for service connection for the left thigh muscle or the calf muscle claimed as secondary to lower back were denied because the medical evidence of record failed to show that any disabilities had been clinically diagnosed.  
In June 2010, the Veteran sought further VA treatment for his low back pain status-post discectomy.  It was noted he was experiencing recurrent lower left extremity pain symptoms.  The Veteran reported he initially developed posterior lower left extremity cramps and pain after a fall during training in 2007.  The Veteran noted that after his discectomy, the symptoms got better for a few months, but then returned while training for deployment to Iraq in September 2008.  He indicated that the symptoms continued during deployment particularly with the use of body armor and during twisting or bending activities.  The Veteran mentioned another Line of Duty incident in May 2009 where he was crushed between a hydraulic chair and the ceiling of a vehicle.  This incident he believed worsened his symptoms. 

In August 2010, the Veteran underwent an examination related to having served in the Gulf War.  The 2007 discectomy was noted and it was noted that in June 2010, an EMG revealed left L-5 radiculopathy to the left lower extremity.  The examiner concluded that it was at least as likely as not that the left leg muscle spasms, cramping and aching were related to lumbosacral degenerative disc disease.

In September 2010, a VA treatment record recorded low back pain and recurrent S-1 radiculopathy from foraminal stenosis and disc protrusion with calf pain.  

In his September 2013 Form 9, the Veteran repeated his belief that the pain and cramps in the left leg were caused by his Line of Duty injury in 2007 and were aggravated in Iraq during his 2008-2009 deployment.  He indicated the cramping and pain continued.

In October 2015, the Veteran testified at a hearing before the Board.  He indicated that prior to service he did not have any problems with cramps or spasms in his left calf or upper thigh.  He indicated his belief that his injuries stemmed from a fall off the front of a Bradley in 2007 and that this led to the need for back surgery and that as a result he now suffers from painful cramps and spasms in his left calf and left upper thigh four to five times a month.  He indicated that when he fell off the Bradley cramping was the initial reason why he sought treatment.

The Board finds that prior to final adjudication of these claims further development is needed.  This determination stems from evidence in the record of diagnosed radiculopathy and evidence that it may be secondary to a low back condition that is related to a Line of Duty injury.  Currently, the Veteran is service-connected for low back strain.  However, as summarized here, the evidence suggests that the Veteran had a herniated disc just shortly after his in-service injury that was found to have taken place in the Line of Duty.  The Board finds it appropriate to remand the claims for an examination and for an examiner to opine as to whether the Veteran's fall from the Bradley tank at least as likely as not caused disc disease requiring surgery.  There is already evidence of record that the Veteran's leg cramps, pain and spasms are secondary to the disc disease in the Veteran's back.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records from August 2015 to the present with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate specialist to address the likely etiology of the pain, cramps and muscle spasms in his left thigh and left calf.

The electronic claims file, to include this REMAND, must be made available to and be reviewed by the examiner and the report should reflect that a review was made.

The examiner should note that the Veteran is service-connected for low back strain; however, there is evidence that an injury found to have occurred in the Line of Duty, specifically falling off the front of a Bradley Fighting Vehicle while training with the National Guard, may have led to the need for a discectomy and subsequently to disc disease which is at least as likely as not causing the Veteran to have pain, cramping and spasms in his left lower extremity.

In addition, the record contains evidence of diagnosed radiculopathy of the left lower extremity and the Veteran has been prescribed Cyclobenzaprine HCL twice a day for leg cramps.

The examiner should clarify diagnoses of all conditions the Veteran has currently has in his low back, left calf and left thigh.

Based on a review of all evidence, the examiner should provide opinions as to the following:

(1) whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disability of the left calf or left thigh manifested by spasm, muscle cramps and pain, to include radiculopathy, is/are directly related to an injury that occurred on active duty or in the Line of Duty while serving with the National Guard; AND

(2) whether it is at least as likely as not that the Veteran's currently diagnosed disc disease in the low back is directly related to an injury that occurred on active duty or in the Line of Duty while serving with the National Guard; AND

(2) Whether any diagnosed disability of the left calf or left thigh manifested by spasms, muscle cramps and pain, to include radiculopathy, is/are being caused by or aggravated by a diagnosed back condition that is related to service.  An opinion as to both causation and aggravation must be rendered.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that the left calf and/or left thigh disability or disabilities is/are aggravated by a back condition, the examiner must determine a baseline level of severity of the disabilities in the calf and/or thigh as established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the cervical spine disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998). 

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence, to include consideration of whether the proper back condition has been service-connected.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




